16‐461 
United States v. Joseph Jenkins 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                           

                                   SUMMARY ORDER 
                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 22nd day of March, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   RICHARD C. WESLEY, 
                                       Circuit Judges, 
                   RICHARD K. EATON, 
                                       Judge.1 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,   
                   Appellee, 
 
                   ‐v.‐                                 16‐461 


1      Judge Richard K. Eaton, of the United States Court of International Trade, 
sitting by designation. 

                                          1
 
JOSEPH JENKINS,   
                   Defendant‐Appellant. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                 Daniel DeMaria, Merchant Law 
                                               Group LLP, New York, NY. 
 
                                               Joseph Jenkins, pro se 
 
FOR APPELLEE:                                  Carina H. Schoenberger, Assistant 
                                               United States Attorney, for Grant C. 
                                               Jaquith, United States Attorney for 
                                               the Northern District of New York, 
                                               Syracuse, NY.     
 
      Appeal from a final judgment and sentence of the United States District 
Court for the Northern District of New York (Wolford, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment and sentence of the district 
court be AFFIRMED. 

       Defendant‐appellant Joseph Jenkins appeals from a February 3, 2016 final 
judgment and sentence of the United States District Court for the Northern 
District of New York, convicting Jenkins of perjury, in violation of 18 U.S.C. § 
1621(2).      Jenkins raises three arguments by counsel, and additional arguments 
pro se in a supplemental brief.    Through counsel, Jenkins argues that: (1) the 
district court erred in not granting his Fed. R. Crim. P. 29 motion because there 
was insufficient evidence to sustain his conviction for perjury; (2) the district 
court violated his Sixth Amendment rights by imposing a consecutive sentence 
without a jury finding to determine if a concurrent or consecutive sentence 
should be given; and (3) his sentence is procedurally and substantively 
unreasonable.    We assume the parties’ familiarity with the underlying facts, the 

                                           2
procedural history, and the issues presented for review. 
        
        
       1.    Jenkins challenges the denial of his Fed. R. Crim. P. 29 motion.   
According to Jenkins, the district court lacked sufficient evidence to sustain his 
conviction for perjury because: the courtroom deputy was not authorized to take 
oaths; the corroborating witnesses were not credible; a conspiracy or some 
impropriety led to a minute and a half of the recording of his arraignment 
hearing being inaudible; and questions on the CJA financial affidavit were 
impermissibly vague.   

       When reviewing the sufficiency of evidence, “[w]e must credit every 
inference that the jury may have drawn in favor of the government, [and] [t]he 
juryʹs verdict must be sustained, if any rational trier of fact could have found the 
essential elements of the crime beyond a reasonable doubt.”    United States v. 
Finley, 245 F.3d 199, 202‐03 (2d Cir. 2001) (internal citation and quotation marks 
omitted, emphasis in original).    Where a “defendant [has] failed to renew his 
motion for acquittal on that ground at the close of the defense case,” as Jenkins 
did here, he “has the burden of persuading a court of appeals on the 
insufficiency issue that there has been plain error or manifest injustice.”    Id. at 
202. 
        
       Under 18 U.S.C. § 1621(2), a person commits perjury when “in any 
declaration, certificate, verification, or statement under penalty of perjury as 
permitted under section 1746 of title 28, United States Code, [he] willfully 
subscribes as true any material matter which he does not believe to be true.”    In 
turn, 28 U.S.C. § 1746 states that: 
              
             Wherever,  under  any  law  of  the  United  States  or  under  any  rule, 
             regulation, order, or requirement  made pursuant to law, any matter 
             is required or permitted to be supported, evidenced, established, or 
             proved by the sworn declaration, verification, certificate, statement, 
             oath, or affidavit, in writing of the person making the same . . . such 
             matter  may,  with  like  force  and  effect,  be  supported,  evidenced, 


                                          3
            established,  or  proved  by  the  unsworn  declaration,  certificate, 
            verification,  or  statement,  in  writing  of  such  person  which  is 
            subscribed  by  him,  as  true  under  penalty  of  perjury,  and  dated,  in 
            substantially the following form: 
            . . .   
            (2) If executed within the United States, its territories, possessions, or 
            commonwealths: ‘I declare (or certify, verify, or state) under penalty 
            of perjury that the foregoing is true and correct.    Executed on (date).   
            (Signature).’ 
             
Id. 
 
       It was established at trial that Jenkins signed a CJA financial affidavit 
which used the language of 28 U.S.C. § 1746(2) verbatim; he signed the affidavit 
after being cautioned to read it; Judge Baxter found the disclosures on the 
affidavit material to assigning Jenkins counsel; and Jenkins told his father via a 
prison phone call to move his assets and place accounts in his father’s name.   
These facts suffice to support a jury convicting Jenkins for perjury.     
 
       All of Jenkins’s arguments to the contrary lack merit.    First, whether or 
not the courtroom deputy had the authority to administer oaths is irrelevant, 
given that the CJA affidavit used the language of 28 U.S.C. § 1746(2).   
        
       Second, the questions in the affidavit were not vague.    “In evaluating a 
defendantʹs challenge to a questionʹs clarity, we need to look at both the 
questions posed and the answers given in the context of the testimony as a 
whole.”    United States v. Markiewicz, 978 F.2d 786, 808 (2d Cir. 1992).    “A 
question is fundamentally ambiguous when it is not a phrase with a meaning 
about which men of ordinary intellect could agree, nor one which could be used 
with mutual understanding by a questioner and answerer unless it were defined 
at the time it were sought and offered as testimony.”    United States v. Lighte, 
782 F.2d 367, 375 (2d Cir. 1986) (internal citation and quotation marks omitted).   
An individual of ordinary intelligence would not think that a question asking for 
information regarding “real estate, stocks, bonds, notes, automobiles, or other 

                                          4
valuable property” would allow omission of information regarding money 
market funds, retirement funds, and checking accounts, or recreational vehicles.   
See Joint App’x at 537. 
        
       Third, corroboration was not needed to sustain the conviction; still, the 
corroborating witnesses provided sufficient detail of their standard practices 
during arraignments that the jury could credit their testimony that they asked 
Jenkins about his assets.    See Fed. R. Evid. 406 (“Evidence of a personʹs habit or 
an organizationʹs routine practice may be admitted to prove that on a particular 
occasion the person or organization acted in accordance with the habit or routine 
practice. The court may admit this evidence regardless of whether it is 
corroborated or whether there was an eyewitness.”).    Finally, Jenkins provided 
no evidence to establish any nefarious motive behind the minute and a half of 
inaudible proceedings on the recording of the arraignment.    In any event, the 
recording of the arraignment was not necessary to sustain a conviction of 
perjury. 
        
       2.     Jenkins contends that under the Sixth Amendment, his perjury 
sentence could not be made to run consecutive to his child pornography sentence 
absent jury fact‐finding on whether a consecutive or concurrent sentence was 
more just.    However, the decision whether sentences will run concurrently or 
consecutively is not one traditionally left to a jury’s domain, and therefore does 
not implicate the Sixth Amendment.    See Oregon v. Ice, 555 U.S. 160, 168 (2009) 
(“The historical record demonstrates that the jury played no role in the decision 
to impose sentences consecutively or concurrently.”).    The default under federal 
law is for sentences for separate offenses to run consecutively, with no 
requirement for any fact finding. See 18 U.S.C. § 3584(a) (“Multiple terms of 
imprisonment imposed at different times run consecutively unless the court 
orders that the terms are to run concurrently.”). 
        
       3.     Jenkins challenges the sentence for perjury as procedurally and 
substantively unreasonable.    The procedurally unreasonable contention rests on 
the argument that his Fed. R. Crim. P. 29 motion should have been granted, an 
argument rejected above.    Jenkins also argues that his perjury sentence is 

                                         5
substantively unreasonable because in his related transportation and possession 
of child pornography convictions, we found that a 225‐month sentence was 
substantively unreasonable.    See United States v. Jenkins, 854 F.3d 181 (2d Cir. 
2017).    But the perjury conviction is a distinct conviction, and the sentence is 
below the Guidelines range sentence for perjury. The perjury sentence is 
substantively reasonable.   
         
         
        4.     Jenkins also raises a number of arguments pro se in a supplemental 
brief: (i) the perjury conviction violated due process; (ii) Judge Baxter’s testimony 
violated Fed. R. Evid. 605; (iii) the admission into evidence of taped phone calls 
he made from prison to his father was “unethical,” “trolling,” and admitting 
them is “plain error;” and (iv) there should be an ethics inquiry into all judges, 
prosecutors, and support staff employed in the Northern District of New York in 
Syracuse, and the district court judge overseeing his cases should be replaced. 
         
        None of these arguments has merit. The inaudible passages of the 
arraignment recording did not violate any due process right, because (inter alia) 
the recording of Jenkins’ arraignment was not needed to convict him of perjury.   
The civil forfeiture order did not freeze all of Jenkins’s accounts, see United 
States v. Jenkins, 130 F. Supp. 3d 700, 708 (N.D.N.Y. 2015), and did not deprive 
him of his choice of counsel; rather, he was out of funds because he hid his assets 
by trying to move them to his father.    The perjury indictment was not 
impermissibly vague in violation of Fed. R. Crim. P. 7(c): it relies on the language 
of the perjury statute, 18 USC § 1621(2).    See United States v. Tramunti, 513 F.2d 
1087, 1113 (2d Cir. 1975) (“an indictment need do little more than to track the 
language of the statute charged and state the time and place (in approximate 
terms) of the alleged crime”).   
         
        Moving to Jenkins’ evidentiary challenges, we review a district court’s 
evidentiary decisions for abuse of discretion.    See Boyce v. Soundview Tech. 
Group, Inc., 464 F.3d 376, 385 (2d Cir. 2006).    First, Judge Baxter, who was a fact 
witness as to the arraignment only, did not preside over any of the perjury 
prosecution, and therefore did not violate Fed. R. Evid. 605.    Second, when (as 

                                          6
here) a prison facility gives notice to inmates that it is recording their calls 
automatically, there is no violation of the inmate’s Fourth Amendment right to 
privacy.    See United States v. Amen, 831 F.2d 373, 379 (2d Cir. 1987) 
(“Appellants’ argument that taping their conversations violated the Fourth 
Amendment is also not compelling. As the Supreme Court construes the Fourth 
Amendment, prison inmates have no reasonable expectation of privacy.”).   
Since Jenkins identifies no error in admitting the calls, other than vague 
references that we construe to be tied to privacy concerns, we reject this 
argument. 
        
       Finally, Jenkins provides no reason why an “ethics investigation” should 
be carried out, or for why his case should be assigned to a different district court 
judge. 
        
       Accordingly, the final judgment and sentence of the district court is hereby 
AFFIRMED.       
                                          
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 




                                         7